Citation Nr: 1617344	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-18 632 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to increases in the ratings for a right elbow disability, currently assigned "staged" ratings of 10 percent prior to March 10, 2015, and a combined 20 percent (based on a formulation of 10 percent for limitation  of flexion and 10 percent for liomnitation of supination) from that date.

7.  Entitlement to a compensable rating for a foot rash.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to August 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions by the Portland, Oregon RO.  An interim (August 2015) rating decision assigned separate 10 percent ratings, each, for limitations of flexion and supination, effective March 10, 2015.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  [The August 2015 rating decision also assigned a separate 10 percent rating for neurological manifestations (neuropathy) of the the disability.  The veteran has not expressed disagreement with that rating, and the matter of the rating for neuroloigical impairment is not before the Board.]  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 90 day abeyance period to allow for the submission of additional evidence; additional evidence was received.

The issues of service connection for bilateral hearing loss and regarding the rating for a foot rash are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A current disability that is a residual of head trauma is not shown; claimed headaches are not shown to be related to a head injury.

2.  A current chronic neck disability is not shown.

3.  A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested within one year following the Veteran's separation from service; and no diagnosed low back disability is shown to be related to his service.

4.  A chronic right knee disability was not manifested in service; arthritis of the right knee was not manifested within one year following the Veteran's separation from service; and no diagnosed right knee disability is shown to be related to his service.

5.  It is reasonably shown that, throughout (from the April 30, 2009 date of claim), the Veteran's service-connected right elbow disability has been manifested by both compensable loss of flexion and compensable loss of supination; at no time is the disability shown to have been manifested by elbow flexion limited to 90 degrees; extension limited to 75 degrees; flexion limited to 100 degrees and extension to 45 degrees; limitation of pronation with motion lost beyond the last quarter of arc and the hand does not approach full pronation; or bone fusion.





CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The Veteran's right elbow disability warrants a combined 20 percent rating throughout, i.e., from the earlier effective date of April 30, 2009; a combined rating in excess of 20 percent is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5205-5213 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in June 2009, August 2009, March 2010 and May 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  Notably, during the November 2015 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between his claimed disabilities and his service, and evidence of increased severity of his service-connected disabilities); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) are associated with record, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2009, September 2009, June 2010, November 2012, and March 2015.  As will be discussed in greater detail below, the Board finds the examination reports (cumulatively) to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a  claim for VA benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims pertaining to the neck and the right knee, the low threshold of McLendon has not been met as there is no evidence that either disability was manifested during the Veteran's active service, or that either disability may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Residuals of head trauma

The Veteran contends that he sustained a head injury in service from being hit with a brick or a bat in a fight.

The Veteran's STRs show that in August 1979, he was knocked unconscious, and a skull series was ordered; no significant abnormality was shown, and there was no record of hospitalization or additional treatment.  In April 1980, he complained of headache.  There are no further records of complaint or treatment for a head injury.  There is no report of a service separation examination available for review.

On April 1984 VA general medical examination, the Veteran reported a right elbow injury; no other complaints were reported.
On September 2009 VA examination, the Veteran reported that he was struck on the left side of the head with a brick in August 1979 with loss of consciousness; skull films at that time were negative.  He reported having gradual onset of left-sided cephalgia, especially in hot weather, in 2004; the migraine headaches occurred once every two months and were not treated with continuous medication.  Following a physical examination, the diagnosis was migraine headache, which the examiner opined is less likely as not (less than 50/50 probability) caused by or a result of blunt head trauma in August 1979.  The examiner explained that migraine headaches were not diagnosed while the Veteran was on active duty, and that the etiology of the migraine headaches was not related to an isolated incident of blunt head trauma.

On September 2009 VA mental disorders examination, it was noted that a skull series was ordered in August 1979 because the Veteran was knocked unconscious.  The examiner noted there are no hospitalization records but the Veteran reported he was hospitalized for two days, and the examiner noted that he went on to successfully serve an additional four years active duty until his discharge in August 1983.  He reported on examination that he began having cognitive difficulties which came on suddenly in the previous two or three years.  Following mental status examination, the diagnoses included dementia; major depression, single episode, moderate; polysubstance abuse in remission in an institution; and personality disorder not otherwise specified (antisocial features).  The examiner found neuropsychological test battery evidence of diffuse bilateral cognitive deficits but opined that there was a significant possibility of malingering.  The examiner opined that even if the tests were totally valid, the pattern was not consistent with closed head injury (traumatic brain injury), and it was not consistent with lateralized or focal damage.  The examiner opined that the pattern was consistent with a diffuse bilateral cerebral dysfunction.  The examiner opined that the results were most consistent with a dementing illness with insidious onset and slowly progressive in nature, and the most probable explanation was dementia due to polysubstance dependence.  The examiner diagnosed dementia not otherwise specified because there are multiple medical conditions that could explain the course and onset, and traumatic brain injury in 1979 is not one of the conditions that fits the data.

October 2009 MRI showed very mild cerebral atrophy which the radiologist opined was a little advanced considering the Veteran's age; no evidence of intracranial bleed either past or present or intracranial mass; nonspecific subcortical white matter changes were seen bilaterally; and mucosal thickening or retention cysts were seen in the antrum of the right maxillary sinus.

On June 2010 VA examination, the Veteran reported headaches.  Subsequent VA treatment records note recurring complaints of headaches.

At the November 2015 Board hearing, the Veteran testified that he sustained head trauma in service when he was knocked out in a fight.  He testified that since then he has had bad headaches and blurred vision, and he later began having short term memory problems.  He testified that he sought VA treatment for the ongoing headaches and had two different medications prescribed; he was unaware of his eligibility for VA coverage until then.  He testified that he has headaches daily or every other day.

After the hearing the Veteran submitted (with a waiver of AOJ initial consideration) a May 2015 VA treatment record noting he reported a history of chronic headaches starting with a head injury in the military; it was noted that he has had evaluations for this.  The treating physician stated that on direct questioning the Veteran indicated he may have some sinus congestion problems contributing to the headaches.  The impressions included a history of chronic headaches somewhat exacerbated during an episode of (probably viral) flu-like illness that was currently "residing".

The threshold requirement here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., residuals of a head trauma.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any head injury related to service or the incident therein; as cited above, several VA examiners have opined that the Veteran's current complaints of headaches and cognitive impairment are unrelated to a head injury in service.  Significantly, he has not identified any physician who gave a firm diagnosis of traumatic brain injury or residuals of a head trauma, or who provides ongoing treatment for such disability.  Accordingly, there is no valid claim of service connection for residuals of a head injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a head injury to include headaches (cephalgia).  Accordingly, the appeal in this matter must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Neck disability

The Veteran contends that his claimed neck disability is related to an injury in service.  His STRs show that he was seen for a neck strain related to a weight-lifting accident in November 1982.  The STRs are otherwise silent for any complaints, findings, treatment or diagnosis regarding a neck disability.  There is no service separation examination report available for review.

On April 1984 VA general medical examination, the Veteran reported a right elbow injury, and no other complaints.

On June 2010 VA examination, the Veteran reported pain at the neck and both trapezius muscles, and both shoulder joints had bothersome pain.  The examiner opined that the orthopedic symptoms are probably somewhat worsened by chronic tension and/or depression, including the symptoms at the right elbow.

Subsequent VA treatment records include complaints of neck pain; however, there is no diagnosis of a neck or cervical spine disability.

At the November 2015 Board hearing, the Veteran testified that when he was lifting weights in Fort Gordon, Georgia his spotter dropped the weights and they landed on his shoulders.  He testified that his shoulders and the back of his neck hurt, especially in cold weather, and he hears a crumpling sound when he turns his neck a certain way.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a neck disability.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for a neck disability.  The Veteran has not identified any physician who gave him a diagnosis of a neck disability, or who provides treatment for such disabilty.  Accordingly, he has not presented a valid claim of service connection for a neck disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability.  Accordingly, the appeal in this matter must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  

Low back disability

The Veteran alleges that he has a low back disability that was incurred in service; specifically, he alleges that he injured his back when he slipped while working in the motor pool during the summer of 1981.

The Veteran's STRs show that in October 1979, October 1981 and May 1982 he was seen for acute low back pain, and that he denied any trauma.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis regarding a low back disability.  There is no service separation examination report available for review.

On April 1984 VA general medical examination, the Veteran reported a right elbow injury but had no other complaints.  Thereafter the medical evidence in the record is then silent regarding the Veteran's back until 2009.  

On August 2009 VA treatment, the Veteran reported back pain which had been increasing over three days.  On September 2009 VA treatment, he reported having problems with his back earlier that month.  Later VA treatment records show occasional treatment for low back pain.

On June 2010 VA examination the functional impairment due to back complaints was noted.  There was no diagnosis of a low back disability.

On March 2015 VA examination, the Veteran reported that he had low back pain working in the motor pool during service with lifting injuries; he did not recall the details of his back problems in service.  He reported postservice work as a security guard for several years, then janitorial work for about two years, then as a service station attendant for about 1.5 years; he also reported multiple prolonged episodes of unemployment.  The examiner noted that the STRs show treatment for several acute episodes of low back pain consistent with acute lumbar strain during service with none requiring follow-up care, and that no exit exam was found in the STRs.  The examiner also noted that on April 1984 VA examination, the Veteran did not report any back complaints and there were no findings of a back condition, 8 months after discharge, and that lower extremity neurological exam was also normal.  On current examination, the Veteran reported that his back condition caused daily difficulty with lifting, carrying, standing, walking, bending, overhead work, and sitting.  He reported regular use of a cane to reduce the risk of falls and improve stability when walking.  Lumbar spine X-ray results showed mild disc narrowing at L4-L5 and L5-S1.  Following a physical examination, the diagnoses included chronic lumbar strain and lumbar degenerative disc disease.  The examiner opined that the claimed low back disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained (noting that no back disability was noted on 1984 VA examination, and that multiple exams during service report treatment for brief acute lumbar strain injuries that resolved with conservative treatment (emphasis included)) that there was no evidence that any lumbar strain in service was chronic and persisted post-service,.

At the November 2015 Board hearing, the Veteran testified that he injured his back falling from the back of a truck.

To the extent that the Veteran's statements can be interpreted as alleging that a chronic lumbar spine disability was manifested in service or that he has had continuity of symptoms of arthritis since service, the Board finds that his statements are not competent evidence as to the former or credible evidence as to the latter.  As outlined above, the evidence shows that on April 1984 VA examination, the Veteran's only complaint was regarding his right elbow.  The 2015 VA examiner opined that the Veteran's current lumbar spine condition is less likely than not related to the reported fall in service; the examiner opined that the STRs show treatment for only brief acute lumbar strain injuries that resolved with conservative treatment, emphasizing that the injuries were acute in nature.  The Board finds the Veteran's statements made in connection with his claim for benefits to warrant less probative value than contemporaneous clinical data which do not show a chronic back disability in service, or related complaints or findings on examination soon thereafter.  and the absence his statements made during service and at the time of examination shortly after his separation from service.  

The preponderance of the evidence is against a finding that a chronic lumbar spine disability was manifested in service or that arthritis was manifested in the first postservice year.  As noted by the 2015 VA examiner, the Veteran's acute lumbar strain injuries noted in service resolved with conservative treatment.  He first sought treatment for back problems in 2009, approximately 26 years after service.  Thus, the preponderance of the evidence, is against a finding of a lumbar spine disability in service and continuity since.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

As lumbar arthritis of the spine is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, there is no evidence that any lumbar disc or degenerative disease was diagnosed until 2015, approximately 32 years after the Veteran's separation from service.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current low back disability is otherwise related to his service.  The Board finds the March 2015 VA examination/opinion to be entitled to great probative weight in this matter, as it took into account a thorough review of the Veteran's claims file and medical history, and the opinion was also based on a physical examination with rationale that cites to accurate factual data; the examiner clearly reviewed all of the record, including the Veteran's contentions/self-reports.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's low back disability and his service is in the report of the 2015 VA examination.  The examiner opined that the Veteran's current back disability is unrelated to service.  The Board finds the examiner's opinion probative and (and for the reasons stated above) persuasive.   

Regarding the Veteran's own opinion that his low back disability is due to an injury in service, although laypersons are competent to provide opinions on some medical issues, the specific issue in this case (whether a disorder such as arthritis may be related to a remote injury in service in the absence of demonstrated continuity of symptoms) falls outside the realm of common knowledge of a layperson.  The Veteran has no demonstrated or alleged expertise in determining a medical nexus, and does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter is of no probative value.  As the preponderance of the evidence is against this claim, the appeal in the matter must be denied.

Right knee disability

The Veteran's STRS are silent for right knee complaints, findings, treatment or diagnosis.  There is no service separation examination report available for review.
On April 1984 VA general medical examination, the Veteran reported a right elbow injury, but had no other complaints.

The medical evidence is silent regarding the right knee until April 1991; VA treatment records reflect that the Veteran was hospitalized for a right knee "memsors" [sic] tear in April 1991.

On June 2009 VA treatment, the Veteran reported right knee pain which began when he was doing stretching exercises that morning and he felt a pop in the knee; the assessments on further treatment included mild synovitis without effusion and strain right MCL.  On July 2009 VA treatment, X-ray results showed bilateral joint effusions suspected; osteochondritis dissecans suspected involving the lateral femoral condyle of the right knee; and laxity of the collateral ligaments also suspected involving the right knee.

On June 2010 VA examination, the Veteran reported using a right knee brace; he could walk for at least 30 minutes but it bothered the right knee.  There was no diagnosis of a right knee disability.

On August 2012 VA treatment a right knee MRI showed knee joint effusion with degenerative arthritic changes noted in both the medial compartment and the lateral compartment.  There was a vertical tear in the posterior third of the medial meniscus and degeneration of the lateral meniscus.  The ligamentous structures appeared intact.  Subcortical cystic changes were noted in the lateral femoral condyle and in the lateral tibial plateau consistent with degenerative change.  X-rays showed progressive osteoarthritis of the right knee, advanced compared with the left knee.

On December 2012 VA treatment, the Veteran reported that he stepped in a hole a number of years earlier and injured his right knee; he had arthroscopic surgery about 10 years earlier.  He reported swelling, medial pain and a giving way sensation for the previous 2 to 3 years.  The impression based on X-rays included probable old posttraumatic lateral compartment severe degenerative arthritis with probable degenerative meniscus tear.
At the November 2015 Board hearing, the Veteran testified that his right knee disability is due to going on long marches in service.  He testified that he was told he would need a knee replacement.

A chronic right knee disability was not noted in service or clinically noted post-service prior to 1991, and service connection for a right knee disability on the basis that such disability became manifest in service and persisted is not warranted.  As right knee arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current right knee disability related to service.  The more probative evidence in the record is against a finding that any current right knee disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a right knee disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a musculoskeletal diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer rationale for the opinion.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific knee disability is not a matter capable of resolution by lay observation (see Buchanan, supra)).  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a right knee disability.  Accordingly, the appeal in the matter must be denied.
Increased ratings for right elbow disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

Prior to March 10, 2015, the AOJ evaluated the Veteran's service-connected right elbow disability under Code 5003-5019 as status post fracture of the olecranon process with degenerative joint disease and chronic bursitis, right elbow.  From March 10, 2015, the AOJ has evaluated the disability under Code 5003-5206 based on right elbow limitation of flexion and, separately, under Code 5213 based on right forearm limitation of supination.  The Board will also address Codes 5205 and 5207 through 5213 as also potentially appropriate for rating the elbow disability.   The Board observes that neurological impairment (with associated weakness) has been assigned a separate rating, and that rating has not been placed in dispute.

Under Code 5206, a 0 percent rating is warranted for flexion of the forearm limited to 110 degrees, a 10 percent rating is warranted for flexion limited to 100 degrees, and a 20 percent rating is warranted for flexion limited to 90 degrees.

Under Code 5207, a 10 percent rating is warranted for limitation of extension of the forearm to 45 degrees or 60 degrees, and a 20 percent rating is warranted for extension limited to 75 degrees.  

Under Code 5208, a 20 percent rating is warranted for flexion of the forearm limited to 100 degrees and extension limited to 45 degrees.

Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation.  A 20 percent rating is also warranted for loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation.

The instant claim for increase was received in April 2009; therefore, the evaluation period begins in April 2008 (one year prior).  However, as the record does not include evidence of worsening of the disability during the one year preceding the filing of the claim, consideration of an increase retroactive from the date of filing of the claim is not warranted.

On July 2009 VA examination the Veteran reported swelling and aches and pains in the right elbow, with increased problems in the previous six months to one year.  He reported swelling around the elbow and lancinating type sensations with weather changes.  He reported that he had been unemployed for 10 to 20 years due to the economy and inability to find work.  On physical examination, there was tenderness of the medial epicondyle.  Flexion of the elbow was from 0 to 130 degrees, extension was from 130 to 0 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 45 degrees.  There was no objective evidence of pain or additional limitations after repetitive motion.  X-ray results showed posttraumatic arthritis involving the elbow, minimal traumatic deformity of the proximal ulna, and moderate changes of enthesopathy.  The diagnosis was osteoarthritis as a result of fracture.

Based on this evidence, the December 2009 rating decision on appeal continued a 10 percent rating for status post fracture of the olecranon process with degenerative joint disease and chronic bursitis of the right elbow.

On June 2010 VA examination, the Veteran reported pain and loss of motion of the elbow, with occasional olecranon bursitis requiring aspiration, mostly recently about six months earlier.  He reported sometimes using a sling for the right upper extremity.  He reported pain over the full length of the upper arm, elbow, forearm and wrist, equal at all levels including the elbow.  Impaired coordination was noted throughout the right upper extremity.  On physical examination, elbow motion was 10 to 130 degrees on the right, pronation was 0 to 90 degrees, and supination was 0 to 90 degrees.  Pain with movement was moderate over the full motion of the right elbow.  Decreasing flexion of the right elbow by 40 degrees represented the various symptoms and flare-ups; repeat movement of the right elbow did not cause flare-up or loss of motion.  Tenderness was found at the medial and lateral epicondyle of the right elbow.  Ulnar nerve tenderness was bothersome on the right, and carpal tunnel signs were slightly positive.  The elbow had a posterior surgical scar of 1/4 inch by 2.5 inches that had a rather bothersome tenderness and a mild adjacent numbness; the scar was healthy, not depressed, and did not interfere with motion.  The bones were normal on palpation at the elbow.  The olecranon bursa was normal but sometimes developed bursitis, and the last aspiration of excess fluid was about six months earlier.  Previous X-rays showed posttraumatic degenerative arthritis but no new X-rays were ordered.  The examiner noted the history of open reduction and internal fixation for olecranon fracture in the military with good healing and the fixation metal had been removed.  The joint had progressed to some arthritis.  Continued pain, tenderness and loss of motion at the right elbow were diagnosed as bothersome postoperative scarring plus posttraumatic degenerative arthritis.  The diagnoses also included chronic medial and lateral epicondylitis, probably secondary to the fracture; probable cubital tunnel syndrome involving the ulnar nerve at the right elbow, probably secondary to the fracture; and occasional posttraumatic and postoperative olecranon bursitis, occasionally requiring aspiration of excess fluid.

On November 2012 VA joints examination, the Veteran reported that over the previous two years, the pain and stiffness in his right upper extremity had increased; he reported that his symptoms increased in cold weather or after attempts to throw a ball, open a jar, or use a tool with a rotating motion.  The examiner noted that there was also ulnar neuropathy of the right upper extremity, which would be addressed separately.  On physical examination, right elbow flexion was to 145 degrees or greater, with objective evidence of painful motion at 135 degrees.  Extension was to 5 degrees, with objective evidence of painful motion at 5 degrees.  On repetitive use testing, flexion was to 145 degrees or greater and extension was to 5 degrees.  There was no additional limitation in range of motion of the elbow and forearm following repetitive use testing; however, functional loss and/or impairment of the elbow and forearm included less movement than normal, weakened movement, and pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue of the right elbow or forearm.  Muscle strength testing was 4/5 on flexion and extension.  There was no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  There was a history of right elbow surgery in 1979 (ORIF intra-articular fracture, olecranon) and 1981 (removal of retained hardware), with residual symptoms of pain and stiffness.  July 2011 X-rays were noted as showing that posttraumatic degenerative arthritis had progressed (compared to July 2009 X-rays), involving the right elbow joint.  The diagnoses included bursitis and posttraumatic arthritis.  The examiner opined that the Veteran's elbow disability impacted his ability to work in that he was unable to use the right upper extremity very effectively due to decreased strength and decreased range of motion; the examiner opined that the right elbow disability had worsened over the previous 1 to 2 years, and the Veteran now had an almost nonfunctional extremity.
On November 2012 VA peripheral nerves examination, the Veteran reported that in 2010, he developed numbness, tingling, paresthesias and constant pain in the right upper extremity.  On examination, the right upper extremity symptoms included mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness.  On muscle strength testing, right elbow flexion and extension were each 4/5, right grip was 4/5, and pinch (thumb to index finger) was 4/5.  On reflex exam, the right biceps 3+ (were hyperactive without clonus); other results were normal.  On sensory exam, the right shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8) were decreased.  On right median nerve evaluation, Phalen's sign was negative and Tinel's sign was positive; the right median nerve showed mild incomplete paralysis, and the right ulnar nerve showed mild incomplete paralysis.  October 2011 EMG studies showed abnormalities of the right upper extremity including mild carpal tunnel syndrome and moderate ulnar neuropathy.  The diagnoses included right ulnar neuropathy and right medial neuropathy/carpal tunnel syndrome.  The examiner opined that the Veteran had recently developed peripheral neuropathy of the right upper extremity which is secondary to the service-connected right elbow injury that was incurred while in service.

On March 10, 2015 VA examination, the Veteran reported difficulty gripping with the right hand and right arm, chronic right elbow pain, and difficulty throwing due to right elbow pain.  He also reported some tingling in the right third, fourth and fifth fingers.  He reported that during flare-ups he had increased difficulty with gripping, pushing, pulling, lifting, carrying and overhead work.  On physical examination, flexion of the right elbow was from 0 to 125 degrees, extension was from 125 to 0 degrees, forearm supination was from 0 to 80 degrees, and forearm pronation was from 0 to 80 degrees.  The examiner opined that the reduced range of motion limited function and the pain noted on range of motion testing (on all ranges of motion) caused functional loss.  There was objective evidence of pain with weight bearing, tenderness to palpation of the medial and lateral epicondyles and the olecranon process, and crepitus.  On repetitive use testing, flexion was from 0 to 115 degrees, extension was from 115 to 0 degrees, forearm supination was from 0 to 75 degrees, and forearm pronation was from 0 to 70 degrees; additional functional loss after repetitive use testing were due to pain, fatigue, weakness, and lack of endurance.  The examination was not during a flare-up.  On muscle strength testing, flexion and extension were 4/5, showing a reduction in muscle strength due to the right elbow disability.  There was no muscle atrophy, ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The examiner noted that, comparing the right and left hand, there is apparent atrophy of the right hypothenar eminence that is consistent with the right hand grip weakness noted on examination.  The Veteran reported regular use of a right arm sling to reduce right elbow pain.  The diagnoses included right olecranon bursitis and degenerative arthritis, status post right elbow fracture.  The examiner opined that the right elbow disability impairs the Veteran's ability to do both physical and sedentary work, with limited ability to do repetitive gripping (due to right elbow pain with gripping), pushing, pulling, lifting, carrying, or overhead work.

Based on this evidence, an August 2015 rating decision granted separate ratings of 10 percent each, for right elbow limitation of flexion and right elbow limitation of supination, for a combined right elbow disability rating of 20 percent, effective March 10, 2015, the date of the VA examination showing increased severity.  

At the November 2015 Board hearing, the Veteran testified that he has difficulty getting dressed and holding heavy objects due to his right elbow.  He testified that he would be satisfied with a combined 20 percent or higher rating for the right elbow disability throughout.

Additional VA treatment records through July 2015 show symptomatology largely similar to that found on the VA examinations described above.

Initially, regarding the effective date assigned for the award of a combined 20 percent rating for right elbow disability based on 10 percent for limitation of flexion and 10 percent for limitation of supination, the Board notes that such rating was assigned from the date of the March 2015 VA examination.  Significantly, on the July 2009 VA examination which was the basis for the December 2009 rating decision continuing a 10 percent rating, flexion of the elbow was from 0 to 130 degrees, extension was from 130 to 0 degrees, pronation was from 0 to 80 degrees, and supination was from 0 to 45 degrees.  On June 2010 VA examination, elbow motion was 10 to 130 degrees, pronation was 0 to 90 degrees, and supination was 0 to 90 degrees; pain with movement was moderate over the full motion of the right elbow, and decreasing flexion of the right elbow by 40 degrees represented the various symptoms and flare-ups.  On the March 2015 VA examination which was the basis for the assignment of an increased combined rating, flexion of the right elbow was from 0 to 125 degrees, extension was from 125 to 0 degrees, forearm supination was from 0 to 80 degrees, and pronation was from 0 to 80 degrees; pain was noted on all ranges of motion testing.  The Board finds no reason to question the examiner's findings or the credibility of the Veteran's reports on these examinations, and finds that they reasonably reflect that he had the impairment reported throughout the period under consideration.  As the symptoms and functional impairment reported meet the schedular criteria for a combined 20 percent rating under Codes 5003-5206 and 5213, the Board finds that such rating is warranted throughout the appeal period (i.e., from the date of the filing of the claim for increase).

The analysis proceeds to consideration of whether a combined rating in excess of 20 percent is warranted for any period of time under consideration.  The evidence of record does not include any records showing that the above-listed criteria for a 20 percent rating under any of the applicable Codes were met (or approximated) at any time during the evaluation period.  At no time has there been evidence of limitation of flexion of the right forearm to 90 degrees, limitation of extension of the right forearm to 75 degrees, flexion limited to 100 degrees and extension to 45 degrees, limitation of pronation with motion lost beyond the last quarter of the arc and the hand not approaching full pronation, or loss of bone fusion with the hand fixed near the middle of the arc or moderate pronation, to warrant a higher (20 percent) rating.  As the symptoms and associated impairment of function of the right elbow disability fall squarely within the parameters of the criteria for the two 10 percent ratings assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under any of the applicable Code, ratings in excess of 10 percent, for a combined rating in excess of 20 percent, are clearly not warranted.  

The Board has also considered the application of Diagnostic Codes 5205, 5209, 5210, 5211, and 5212.  However, there is no evidence of ankylosis of the elbow, joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, nonunion of the radius and ulna, or impairment of the radius at any time during the appeal period.  Therefore, those Codes are not for consideration.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the instant claim.  While an examiner has opined that the disability may impact on employment, there is nothing in the record to suggest (nor does the Veteran allege) that his elbow disability renders him incapable of working.


ORDER

Service connection for residuals of a head injury (to include headaches) is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

A combined 20 percent (based on a 10 percent rating for limitation of flexion and a 10 percent rating for limitation of supination) rating is granted for the right elbow disability for throughout the period under consideration (i.e., from the date of filing of the claim for increase), subject to the regulations governing payment of monetary awards; a combined rating in excess of 20 percent for the right elbow disability is denied.
REMAND

On review of the record, the Board finds that the matters of service connection for bilateral hearing loss and regarding the rating for foot rash must be remanded for evidentiary development.

The Veteran contends that his hearing acuity was damaged by his service as a combat engineer, working around heavy machinery and explosives; it is not in dispute that he was exposed to hazardous levels of noise in service.  On March 2010 VA audiological examination, the examiner noted that the Veteran's audiograms in service documented normal hearing bilaterally and that he did not report difficulty hearing prior to "a couple of" years earlier.  The examiner opined that it is less likely as not that the Veteran's hearing loss is the result of service-related noise exposure; however, without documentation of hearing acuity during the last two years of service, the examiner could not for certain resolve whether a hearing loss is related to service history without resorting to mere speculation and depending entirely on the Veteran's memory.  The examiner opined that the inconsistent nature of his responses were believed to be a result of test taking and test delivery problems related to auditory processing and not malingering, noting that the Veteran experiences a great deal of trouble concentrating and understanding speech in the presence of any competing signals, as well as with rapidly-spoken instructions; the examiner opined that the performance was typical of that seen in someone with disorders of auditory processing.  The Board finds this explanation of rationale to be inadequate for rating purposes (under governing caselaw), and that a remand for corrective action is necessary.  

Additionally, the Veteran contends that his foot rash has worsened since the most recent (March 2015) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current foot rash symptoms and related impairment.  In November 2015, he testified before the Board that his foot rash never goes away and his feet hurt constantly.  He testified that he has been prescribed cortisone cream for treatment to be applied as needed, and he applies the cream three to four times per week, year-round.  An examination to assess the current severity of the disability is necessary.

Finally, records of VA treatment the Veteran has received for the disabilities at issue may contain pertinent information (and VA treatment records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA evaluations or treatment the Veteran has received for the disabilities at issue, to specifically include VA pharmacy records of all prescriptions of corticosteroids he received for his foot skin disbilities.  

2.  Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his hearing loss disability (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that under governing caselaw normal audiometry at separation from service does not preclude a finding that a current hearing loss disability may be related to service/preclude an award of service connection for the hearing loss, and provide an opinion that responds to the following: 

Please identify the most likely etiology for the Veteran's bilateral hearing loss disability. Specifically, is it at least as likely as not (a 50 % or better probability) that the hearing loss is related to the Veteran's service (and specifically his acknowledged exposure to hazardous levels of noise therein)?  If the opinion is to the effect that the hearing loss is unrelated to service, please identify the etiology considered more likely.

The opinion must include rationale.

3.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to ascertain the current severity of his foot rash.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran the examiner should describe all symptoms and impairment of the foot rash in detail.  If flare-ups are reported, the frequency, duration and severity of such episodes should be noted.  The examiner should review the treatment and pharmacy records to assess the frequency and duration of his required use of corticosteroids for the foot skin disability, and specifically note whether it is/has been constant or near-constant (and identify the period(s) of time during which use was constant or near constant).  The examiner must include rationale with all opinions.

4.  The AOJ should then review the expanded record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


